Case: 3:20-cv-00224-NBB-RP Doc #: 68-23 Filed: 02/02/21 1 of 4 PagelD #: 1438

Lisa Carwyle

From: Lisa Carwyle

Sent: Thursday, August 13, 2020 5:01 PM
To: Joey East; David O’Dennell

Subject: facility use

Attachments: Guest Facility Use permit 8 27 2020.pdf

This was turned in this afternoon, | guess it’s exactly 14 days prior to 8/27. She had she wanted it at 7:00 for an hour
and a half. | googled when dusk would be and my computer said 7:54 p.m. | called and toid her she’d have to be done
by 7:30, so she asked me to change the time.

 
  

¥' Lisa Carwyle
irks County Adininistrator
| ee 30) North Lanury Hivit, « Oxford. MS 38653

4 662.206-2717

fs 62-24 S42
Life fayette Coy leony leatafayeliecoinscam

wows lafayetlenis.cont

1
Lafayette County DOC0G0341

 
Case: 3:20-cv-00224-NBB-RP Doc #: 68-23 Filed: 02/02/21 2 of 4 PagelD #: 1439

FACILITY USE APPLICATION AND PERMIT
LAFAYETTE COUNTY, MISSISSIPP!

Permit Number

This appiication Is to be contpleted by the individual or entity representalive desiring lo use any Counly facllity for a particular date and
time. Use permits will ba Issued through the County Administrator's office (294-2717) entilling the applicant to tse sttch facility in a
manner which will mintmize disruption of County operaltons and community actives and maximize equal access lo such facililles by all
cllizens, By submillling this appilcation, tha designated individual or organization agrags to be legally raspensible for any damage
thereto and costs of cleanup." APPLIGATIONS MUST BE FILED 14 DAYS PRIOR TO THE EVENT, THE BOARD OF SUPERVISORS
OR THE SHERIFF HAVE THE RIGHT TO WAIVE THE 14 DAY REQUIREMENT,

BUSINESS NAME: -—————— pate: “a 265-10 Z |] 1 lao
CONTACT NAME (PHOTO ID REQUIRED): Wary Cadonne Ours

TELEPHONE NUMBER; (p(Q’L 047, RASS

ADDRESS: ayy \N (Shine MOL lin.
Orford NE 2609S

EMAIL: auestnarye yalnop- con” Ly: “oO: 4 be

DATE OF 0, A 10 START TIME + 006m yin U
meetineevenT; \/” WP” AND DURATION: | |

All avents must end thirty minutes prior te dusk

 

GOUNTY FACILITIES; (PLEASE GHEGK ONE}
f SQUARE COURTHOUSE GHANGERY BUILDING

Greunds Grounds

OTHER:

EXPLANATAION oF use: Yi) hip 2 Praag

APPROXIMATE NUMBER OF PEOPLE IN ATTENDANCE: VS

NON-LIABILIFY AGREEMENT: By submitting this application, (he undersigned agrees to be responsibie for any material damage {o fhe promises
fesulling from the underalgnad’s ude of the designated facillty. The undersigned also agrees to hold Lafayette County, its alffcials and employees
hermlogs a8 !o any claim arising oul of the undersigned’s use of ihe premises. :

RULES OF COURTHOUSE GROUNDS: The undersigned understands no one ts allowed to block the sidewalk walidag up ta and around the status,
and 70 one is alowed to sland of climb onto the slatua.

SIGNATURE:

Lafayette County DOC000342
Case: 3:20-cv-00224-NBB-RP Doc #: 68-23 Filed: 02/02/21 3 of 4 PagelD #: 1440

$25.00 APPLICATION FEE

$1,000,000 LIABILITY COVERAGE FOR MORE THAN §0 PEOPLE, __

GRANTED RENIED (sae attaghad)

COUNTY ADMINISTRATOR

Lafayette County DOC000343
Case: 3:20-cv-00224-NBB-RP Doc #: 68-23 Filed: 02/02/21 4 of 4 PagelD #: 1441

 

 

Manor AHegHlay: 8
in reer} ay Gaacators Mange

Blut: Néiia

tees Fa ka sede ae aerate etree eee ae a a "4 -”

Lafayette County DOCOQ00344 i
